Citation Nr: 0125210	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-04 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
superimposed on spondylolisthesis of L5 on S1, currently 
evaluated as 20 percent disabling.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for degenerative joint 
disease of the right knee.

4.  Entitlement to service connection for a right shoulder 
disability, to include bursitis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from August 1951 to May 
1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Prior to the issuing of this decision the appellant, through 
his congressional representative, submitted additional 
evidence directly to the Board.  The evidence was not 
accompanied by a written waiver, generally required to allow 
the Board to review the evidence without prior RO review and 
consideration.  See 38 C.F.R. § 20.1304(c) (2001); see also 
38 C.F.R. § 19.37(a) (2001).  However, our careful review of 
the submission reveals that it consists entirely of evidence 
that is duplicative of previous arguments or evidence already 
of record and previously reviewed by the RO.  Therefore, a 
waiver of RO consideration is not necessary and the Board may 
proceed with a determination of the merits of the various 
claims. 



FINDINGS OF FACT

1.  Lumbosacral strain superimposed on spondylolisthesis of 
L5 on S1 is currently manifested by limitation of flexion to 
70 degrees, full lumbar extension, rotation and bending and a 
lack of objective tenderness in the lumbosacral area.

2.  Service connection for residuals of a left knee injury 
was denied in an August 1962 rating decision.  The appellant 
did not appeal.

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for residuals of a 
left knee injury is cumulative of that which was known at the 
time of the August 1962 rating decision.

4.  Competent evidence that attributes degenerative joint 
disease of the right knee to service or to a service 
connected disability has not been presented.

5.  Degenerative joint disease of the right knee was not 
diagnosed within one year after separation from service.

6.  Competent evidence that attributes a right shoulder 
disability to include bursitis of the right shoulder to 
service has not been presented.


CONCLUSIONS OF LAW

1.  Lumbosacral strain superimposed on spondylolisthesis of 
L5 on S1 is no more than 20 percent disabling.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2001); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5295 (2001).

2.  The August 1962 rating decision is final.  New and 
material evidence sufficient to reopen a claim for service 
connection for residuals of a left knee injury has not been 
received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2001).

3.  Degenerative joint disease of the right knee was not 
incurred in or aggravated during the appellant's active 
service, may not be presumed to have been incurred in 
service, and is not secondary to a service connected 
disability.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.307, 3.309, 3.310(a) (2001).

4.  A right shoulder disability to include sub-deltoid 
bursitis of the right shoulder was not incurred in or 
aggravated during the appellant's active service.  38 
U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal stems from a May 1999 rating decision that: 
confirmed and continued a 20 percent evaluation for service 
connected lumbosacral strain superimposed on 
spondylolisthesis of L5 on S1 (hereinafter lumbosacral 
strain); found new and material evidence had not been 
presented to reopen a claim for service connection for 
residuals of a left knee injury; denied service connection a 
right knee disability; and denied service connection for a 
right shoulder disability.

The appellant testified before the undersigned in July 2001 
and has submitted numerous statements in support of his 
claim.  In sum, the appellant contends that his back 
disability is more disabling than is reflected by the current 
evaluation.  He sees a doctor regularly, takes medication 
when needed, and wears a brace.  He has had muscle spasms 
off-and-on for a long period of time.  The pain goes all the 
way through his stomach to the low part of his back.  Pretty 
often he got pains that were so bad that he had to stop what 
he was doing and sit down.  The pain was sharp and felt like 
a thorn or a knife was digging in there.  The pain shot up 
his back and more or less across.  The pain prevents him from 
standing or sitting for long periods of time.  During basic 
training he hurt his knee when a good-sized rock was thrown 
at him and hit him in the inside part of his left knee.  He 
went to the infirmary and was told that he had just bruised 
it.  He received heat and massage therapy for it.  Although 
the service medical records reflected an injury to his left 
hip, this was incorrect, as he did not hurt his hip but his 
left knee.  He toughed it out for 8 years after service 
before he got any treatment for his left knee.  The problems 
with his left knee made him shift his weight and that led to 
the development of degeneration in his right knee.  Both have 
had to be replaced.  He hurt his right shoulder during basic 
training while he participated in calisthenics.  He thought 
that the ligaments or the muscles in his shoulder blade must 
have pulled when they were going through all of the strain of 
training.  All through basic training he received treatment 
for the right shoulder blade similar to that which he got for 
his knee.  Over the years he developed bursitis and arthritis 
in the right shoulder/arm.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In March 2001, the RO 
gave the appellant notice of the new duties imposed by the 
VCAA and we hold that all duties owed the appellant with 
regard to notice and development for the claims for an 
increased rating and for service connection have been 
fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  By virtue of 
the August 1999 rating decision, and the Statement of the 
Case issued during the pendency of this appeal in addition to 
the VCAA notice letter issued in March 2001, the appellant 
and his representative were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims for both increased ratings and service connection.  
They were advised of the reasons for the prior denial of 
service connection for the left knee and the types of 
evidence needed to reopen the claim.  VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  Service medical 
records were previously obtained and associated with the 
claims folder.  The appellant identified treatment by various 
private medical providers, and those that were available 
appear to be of record, back as far as 1962 when the 
appellant has testified that he first sought treatment.  The 
appellant has not referenced with particularity any 
unobtained but obtainable evidence that might aid in 
substantiating the claims or that might be pertinent to the 
bases of the denial of the claim.  A hearing was conducted 
before the Board in July 2001 and a transcript associated 
with the claims folder.  

In letters to his congressional representative, the appellant 
submitted the names of well over 100 recruits that the 
National Archives Records Administration indicated 
represented the September 1951 muster roll.  He also 
submitted the names of 70 men that he compiled from the list 
with service numbers similar to his own.  These lists were 
made part of the claims folder.  The lists were purportedly 
presented for the purpose of the obtaining the last known 
addresses of these men, as the appellant felt they could 
verify the injury to his left knee.  However, the appellant 
has not identified any of these men as actual witnesses to 
the event nor has he indicated that any have any medical 
expertise that would assist in determining whether there was 
disability associated with the alleged inservice injury.  
Without the appellant having narrowed the field, the Board 
finds that to instruct the RO to try to track any of these 
veterans down would impose too onerous a burden on VA with no 
benefit flowing to the appellant.  These veterans are no more 
competent than the appellant to report that he got hit in the 
left knee with a rock.  The issue is whether there was any 
permanent injury/residual disability associated with that 
accident, and even if these veterans were located, there is 
no suggestion that any would be able to provide competent 
medical evidence on that question.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620, 45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in August 1999 with regard to his 
claim for an increased rating for lumbosacral strain.  A VA 
examination was not necessary with regard to the claims for 
service connection for a right shoulder or right knee 
disability or with regard to the petition to reopen the claim 
for service connection for the left knee as none of this 
disabilities were shown in service and there is no competent 
evidence that indicates that any may be associated with the 
claimant's active service.

Based on the foregoing, we hold that VA has satisfied its 
duties to notify and to assist the veteran in this case 
pursuant to the VCAA.  Further development and further 
expending of VA's resources is not warranted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Increased rating lumbosacral strain.

Service connection for lumbosacral strain superimposed on 
spondylolisthesis L-5 on S-1, mild (lumbosacral strain) was 
granted in an August 1962 rating decision.  A noncompensable 
evaluation was assigned.  In a September 1998 rating 
decision, the evaluation was increased to 20 percent.  This 
portion of the appeal stems from a May 1999 rating decision 
that confirmed and continued the 20 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal, which in 
this case consists of the VA examination.  Lay testimony is 
competent only when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).  The appellant is competent to 
state that his condition is worse.  However, the training and 
experience of the medical personnel makes their findings more 
probative as to the extent of the disability.  The Board 
assigns more probative value to the objective observations of 
trained medical personnel when compared to the subjective 
reports of interested parties. 

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating a musculoskeletal disability.  Spurgeon 
v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  In assessing the functional loss, if any, of a 
musculoskeletal disability, inquiry must be directed towards 
findings of less movement that normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; and painful movement.

The appellant is currently evaluated under the criteria for 
rating lumbosacral strain.  Severe disability; with listing 
of whole spine to opposite side, positive Goldthwaite's sign; 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion, is assigned a 
40 percent rating.  Lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, is assigned a 20 percent 
rating.  Lumbosacral strain with characteristic pain on 
motion is assigned a 10 percent rating.  With slight 
subjective symptoms only, a 0 percent rating is warranted.  
38 C.F.R. § 4.71a; Diagnostic Code 5295 (2001).

Based on the medical evidence, the Board has also considered 
whether a higher evaluation could be assigned under the 
criteria for rating limitation of motion of the lumbar spine.  
Severe limitation of motion of the lumbar spine warrants a 40 
percent rating; moderate limitation of motion warrants a 20 
percent rating; and slight limitation of motion warrants a 10 
percent rating.  38 C.F.R. § 4.71a; Diagnostic Code 5292 
(2001).

A VA examination was conducted in August 1999.  The appellant 
reported mid and right sided low back pain every since his 
inservice injury.  His pain was worse with standing or 
bending to the right.  His pain was relieved by sitting in a 
recliner.  He had pain below his shoulder blade.  He denied 
any numbness or tingling in either the upper or lower 
extremities.  He denied any problem with his gait.  He denied 
any bowel or bladder problems.  There were no sensory 
deficits.  He had worn a back brace in the past that had 
given him relief but the back pain had returned since he 
discontinued the brace.  On physical examination he was in no 
acute distress.  Examination while standing revealed that he 
could ambulate around the room without a limp.  There was no 
ataxia.  He could toe and heel walk without difficulty.  He 
could do a deep knee bend.  He had lumbar flexion to 70 
degrees.  He had pain with full lumbar extension.  There was 
full lateral rotation and lateral bending.  He had some pain 
with lateral bending to the right.  He was essentially 
nontender in the lumbosacral spine.  Examination while 
sitting revealed that he had full sensation in the upper and 
lower extremities in all dermatomes.  He had 4+/5 motor 
strength in all motor groups.  His deep tendon reflexes were 
2+ and equal in all areas.  He had negative straight leg 
raising bilaterally.  He had full hip range of motion that 
was painless.  X-ray examination was significant for a T-1- 
compression fracture that appeared old.  There was 
hypertrophic arthritis that involved the lumbar spine.  There 
was spondylolisthesis of L5-S1 that appeared to be related to 
a spondylitic defect.  Hypertrophic degenerative joint 
disease of the lumbar spine, spondylolisthesis of L5-S1 and 
right thoracic strain were diagnosed.  Regarding his low back 
pain, the examiner concluded that it seemed to be causing 
minimal symptoms.  There were no abnormal findings on 
examination other than pain with hyperextension and the 
thoracic pain.  There were no signs of radiculopathy.

The preponderance of the evidence is against a higher 
evaluation as the competent medical evidence of record fails 
to demonstrate that service connected lumbosacral strain is 
manifested by severe disability.  The whole spine is not 
listed to the opposite side.  Marked limitation of forward 
bending in a standing position was not demonstrated, rather 
he had flexion to 70 degrees.  Loss of lateral motion with 
osteo-arthritic changes has not been shown.  Although there 
is some arthritis in the lumbar spine there was full lateral 
bending.  Abnormal mobility on forced motion was not 
demonstrated.  The preponderance of the evidence is against a 
higher evaluation under the criteria for rating limitation of 
motion of the lumbar spine because only slight limitation of 
motion was demonstrated on physical examination.

The Board has considered whether there is functional 
impairment that would approximate the higher evaluation.  The 
Court has established that the DeLuca provisions are 
applicable to limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  Range of motion was shown to be only 
slightly limited on VA examination.  The appellant has 
complained of pain and pain on use.  However, we are left 
with the unmistakable impression that any pain does not limit 
the range of motion in the lumbar spine to a severe degree.  
The holding in DeLuca does not assist this appellant.  He has 
an almost full range of motion, good muscle strength, and an 
ability to squat, heel and toe walk.  He had normal 
coordination, as his gait was not affected.  There is no 
competent evidence of decreased endurance or fatigability.  
There is no weakness since examiners have noted that strength 
was 4+/5 throughout.  The appellant has not complained of 
more motion than normal and none has been identified.  
Objective functional impairment that approximates a severe 
limitation of motion has not been identified.  We conclude 
that the appellant's complaints, including testimony, are 
inconsistent with the objective findings and that the 
objective findings are more probative of the degree of the 
appellant's impairment.  

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluation for lumbosacral 
strain are adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The assignment of a compensable evaluation is 
recognition of a level of interference with employment.  
However, competent, objective evidence of marked inference 
with employment or any period of hospitalization due to 
lumbosacral strain has not been shown during this appeal 
period.


New and material evidence.

Service connection for residuals of a left knee injury was 
denied in an August 1962 rating decision.  The appellant did 
not appeal that decision.  A determination on a claim by the 
agency of original jurisdiction of which the claimant is 
properly notified is final if an appeal is not perfected as 
prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001). 

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence.  New and material evidence means evidence 
not previously submitted to the agency decisionmakers which 
bears directly and substantially upon the specific matter 
under consideration.  It is neither cumulative nor redundant 
and by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  The Board 
notes that there have been changes to the regulations 
regarding of new and material evidence contained in 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)), but these are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991). 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
The Board may then proceed to evaluate the merits of the 
claim but only after ensuring that the duty to assist under 
the Veterans Claims Assistance Act of 2000 (VCAA) has been 
fulfilled.  38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(c)); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  As previously described, VA has fulfilled any 
obligation to advise the appellant of the kind of evidence 
needed to reopen a previously denied claim, see Graves v. 
Brown, 8 Vet. App. 522 (1996).

The evidence before the RO at the time of the August 1962 
rating decision consisted of the service medical records, an 
April 1962 report from the National Personnel Records Center, 
the report of a VA examination, a private medical statement 
and lay statements that addressed his back disability.  
Service medical records had documented a normal examination 
of the lower extremities at entry into service and no knee 
complaints.  No left knee injury was identified in service 
and at the time of his separation examination in April 1954, 
his lower extremities were normal.  The National Personnel 
Records Center's research of the sick call logs showed 
inservice diathermy treatment for a buttocks strain, sore 
back, and left hip between October 18, 1951 and October 20, 
1951.  At the time of the VA examination in July 1962, the 
appellant had reported inservice treatment for his leg.  On 
examination no left knee abnormalities were found and the 
appellant was said to be very vague in his story regarding 
his inservice injuries.  In a June 1962 letter, L. H. 
Wadlington, M.D. indicated that the appellant had reported a 
left knee injury in service to him and that current 
examination of the left knee had revealed rather marked 
subpatellar tenderness with no swelling or limitation of 
motion.  Service connection was denied for residuals of a 
left knee injury on the basis that the knee injury claimed by 
the appellant was not shown by the evidence of record.

The evidence submitted in support of the appellant's petition 
to reopen his claim for service connection for residuals of a 
left knee injury consisted of private medical evidence, 
photocopies of his service medical records, duplicate copies 
of the April 1962 report from the National Personnel Records 
Center, a copy of Dr. Wadlington's letter, lists of 
servicemen that he was drafted with, and additional 
statements and testimony.  Private medical records from 
multiple providers between 1974 and 1999 documented a 
possible occult meniscal tear in the right knee in July 1974, 
a September 1986 left knee partial medial lateral 
meniscectomy, synovectomy, and medial lateral chondroplasty, 
and advanced osteoarthritis in the left knee in February 
1991.  The appellant underwent right total knee replacement 
in January 1991 and left total knee replacement in June 1991.  
In February 1999, Dr. Harvey wrote that the appellant had 
reported left knee pain ever since service and that he 
required bilateral total knee replacements in 1991.  The 
additional statements and testimony reiterated the 
appellant's contention that he hurt his left knee in service.  
He never hurt his left hip and any reference to his left hip 
was in error and should have referenced his left knee.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  Service connection was 
denied in 1962 because a left knee injury was not shown in 
service.  Although the evidence before the RO in 1962 
included a post-service finding of marked subpatellar 
tenderness on examination, this was not attributed by 
competent evidence to an inservice injury.  

The evidence submitted in support of the petition to reopen 
the claim for service connection for residuals of a left knee 
injury fails to cure the evidentiary defects that existed at 
the time of the August 1962 rating decision, that is, 
competent evidence of an inservice left knee injury with 
residual disability has not been presented and competent 
evidence attributing a post-service left knee disability to 
service has not been presented.  At the time of the 1962 
rating decision, the appellant had offered lay statements 
regarding an inservice left knee injury.  Lay testimony is 
competent only when it regards the readily observable 
features or symptoms of injury or illness.  It may not be 
relied upon for establishing a medical diagnosis, be that a 
current diagnosis or one linking a current disability to 
service.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
Thus, the appellant was and is competent to report that his 
left knee was hit with a rock or that he had left knee pain 
in service.  However, he lacks the medical training and 
expertise to diagnose an inservice left knee injury, as a 
medical diagnosis requires medical expertise.  No left knee 
diagnosis was rendered in service.  The evidence submitted to 
reopen the claim does not consist of any competent evidence 
that adds to or changes that which is contained in the 
service medical records, which is a total lack of reference 
to a left knee disease or injury.  (Even if we were to accept 
the proposition that the 1951 references to treatment for 
left hip complaints were references to left knee complaints, 
after October 20, 1951 there were no more notations and the 
separation examination was negative for a left knee 
disability.  Thus we would have to assume that if there was 
any left knee injury it was acute and resolved without 
residual disability).  

The private medical evidence submitted in support of the 
petition confirms that which was know at the time of the 
August 1962 rating decision- that the appellant had post-
service left knee complaints/diagnoses.  The private medical 
evidence submitted includes additional diagnoses for these 
complaints, however the evidence submitted does not cure the 
existing evidentiary defect in that the post-service 
complaints are not attributed by competent evidence to 
service.  Although the appellant has reiterated his 
contention that his post-service left knee condition is 
attributable to service, lay assertions of medical causation 
cannot suffice as new and material evidence to reopen a 
claim.  Hickson v. West, 11 Vet. App. 374 (1998).  Thus, in 
sum, the evidence submitted in support of the petition to 
reopen the claim for service connection for residuals of a 
left knee injury is cumulative of that which was known at the 
time of the August 1962 rating decision.  That which confirms 
a previously known fact at the time of the prior final 
decision is cumulative and therefore, not new and material.  
Sagainza v. Derwinski, 1 Vet. App. 575, 579 (1991); Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  In the absence of 
new and material evidence, the petition to reopen the claim 
for service connection for residuals of a left knee injury is 
denied.


Service connection claims.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. § 1110 (West 1991).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Service connection for arthritis (degenerative joint 
disease) is warranted when the disease is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2000).  The appellant did not serve in combat, 
therefore the provisions of 38 U.S.C.A. § 1154 (West 1991) do 
not apply.

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

Service medical records reveal that the upper and lower 
extremities were normal at the time of the enlistment 
examination in August 1951.  The appellant denied a history 
of any knee or shoulder problems.  No disqualifying defects 
were noted on examination in September 1951.  In July 1952 
the appellant complained of back pain that was sharp and 
located approximately between his shoulder blades.  
Examination was normal with slight spasm noted over the left 
shoulder.  Muscle strain was diagnosed and diathermy was 
prescribed for 20 minutes.  No disqualifying defects were 
noted on examination in August 1953.  His upper and lower 
extremities were normal at the time of his separation 
examination in April 1954 and no disqualifying defects were 
noted on examination in September 1954.

In April 1962, the National Personnel Records Center 
researched the sick call logs of the USNTC and documented 
treatment in October 1951 for complaints of buttock, back, 
and left hip strain only.

In a June 1962 letter, Dr. Wadlington indicated post-service 
treatment for back and left knee complaints.  A VA 
examination was conducted in July 1962.  There was no 
limitation of motion in any of the joints of the upper 
extremities.  Lay statements submitted in support of the 
appellant's claim for service connection indicated that the 
appellant was hindered at work by his back complaints.

Private medical records dated in July 1974 appear to document 
a right leg complaint, although the writing is not entirely 
clear.  The ligaments were tight and the patella was in 
place.  An occult meniscal tear was questioned.  In June 
1977, the appellant complained that his back was aching in 
the area of the right shoulder blade.  In April 1981, the 
appellant reported right shoulder pain of two-months' 
duration.  X-ray examination of the right shoulder was 
normal.  Right sub-deltoid bursitis was diagnosed.  In May 
1981 it was said to be improving and in June 1981 he was 
still having problems with the right shoulder.  Severe 
osteoarthritis was diagnosed in the right knee in October 
1988 with obesity aggravating the condition.  The appellant 
underwent a right total knee replacement in January 1991 
secondary to severe degenerative joint disease.  Gouty 
arthritis was diagnosed in June 1991.  In April 1992 he 
complained of locking and sharp pain in his right knee.

A VA examination was conducted in August 1999.  The appellant 
reported right-sided back pain just below the shoulder blade.  
He was able to ambulate around the room without a limp.  He 
could perform a deep knee bend, and could toe and heel walk.  
He had full knee range of motion that was painless.  

Degenerative joint disease of the right knee.

The preponderance of the evidence is against the claim for 
service connection for a right knee disability.  No right 
knee disease or injury was identified in service.  Although 
post-service degenerative joint disease has been shown by 
competent medical evidence, no competent opinion has been 
furnished that attributes the development of degenerative 
joint disease in the right knee to service.  Any of the 
appellant's statements in regard to service connection for 
degenerative joint disease in the right knee constitute lay 
testimony.  Lay testimony may not be relied upon for 
establishing a medical diagnosis, be that a current diagnosis 
or one linking a current disability to service.  Layno v. 
Brown, 6 Vet. App. 465. 469-70 (1994).  

Degenerative joint disease was not identified in the right 
knee within one year after separation from service, therefore 
the appellant is not entitled to a presumption of service 
connection.

The appellant has testified as to his belief that his right 
knee degenerative joint disease is attributable to the 
alteration in gait caused by the degenerative joint disease 
in his left knee.  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (a) (2001).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439 (1995).  However, as the left knee disability 
is not service-connected, there is no basis in law or fact to 
consider secondary service connection for the right knee.

Sub-deltoid bursitis of the right shoulder.

The preponderance of the evidence is against service 
connection for a right shoulder disability to include sub-
deltoid bursitis of the right shoulder.  A right shoulder 
disease or injury was not identified in service.  Although 
there is competent evidence of the post-service development 
of sub-deltoid bursitis in the right shoulder, no competent 
examiner has attributed this to service.  The appellant as 
lay person lacks the medical training and expertise to 
attribute the post-service disability to service.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).



ORDER

An increased rating for lumbosacral strain superimposed on 
spondylolisthesis of L5 on S1 is denied.  The petition to 
reopen the claim for service connection for residuals of a 
left knee injury is denied.  Service connection for 
degenerative joint disease of the right knee is denied.  
Service connection for a right shoulder disability to include 
sub-deltoid bursitis of the right shoulder is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

